UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number1-11535 BURLINGTON NORTHERN SANTA FE CORPORATION (Exact name of registrant as specified in its charter) Delaware 41-1804964 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2650 Lou Menk Drive Fort Worth, Texas (Address of principal executive offices) 76131-2830 (Zip Code) (800) 795-2673 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[x]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer[x]Accelerated filer[]Non-accelerated filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[x] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at October16,2007 Common stock, $.01 par value 350,631,059 shares Table of Contents PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 40 Item 4. Controls and Procedures. 42 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 43 Item 6. Exhibits. 43 Signatures S-1 Exhibits E-1 2 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements. BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share data) (Unaudited) Three Months Ended NineMonths Ended September30, September30, 2007 2006 2007 2006 (AsAdjusted)a (AsAdjusted)a Revenues $ 4,069 $ 3,939 $ 11,557 $ 11,103 Operating expenses: Compensation and benefits 937 975 2,794 2,822 Fuel 814 792 2,237 2,031 Purchased services 501 500 1,510 1,445 Depreciation and amortization 324 296 953 875 Equipment rents 235 232 704 695 Materials and other 257 223 823 657 Total operating expenses 3,068 3,018 9,021 8,525 Operating income 1,001 921 2,536 2,578 Interest expense 132 125 385 364 Other expense, net 6 10 17 30 Income before income taxes 863 786 2,134 2,184 Income tax expense 333 297 822 814 Net income $ 530 $ 489 $ 1,312 $ 1,370 Earnings per share: Basic earnings per share $ 1.51 $ 1.36 $ 3.71 $ 3.78 Diluted earnings per share $ 1.48 $ 1.33 $ 3.64 $ 3.69 Average shares: Basic 351.3 358.7 353.7 362.4 Dilutive effect of stock awards 5.8 8.1 6.8 9.0 Diluted 357.1 366.8 360.5 371.4 Dividends declared per share $ 0.32 $ 0.25 $ 0.82 $ 0.65 aPrior year numbers have been adjusted for the retrospective adoption of Financial Accounting Standards Board (FASB) Staff Position (FSP) AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in millions, shares in thousands) (Unaudited) September30, December31, 2007 2006 (As Adjusted)a ASSETS Current assets: Cash and cash equivalents $ 375 $ 375 Accounts receivable, net 984 805 Materials and supplies 518 488 Current portion of deferred income taxes 357 345 Other current assets 247 168 Total current assets 2,481 2,181 Property and equipment, net 29,048 27,921 Other assets 2,006 1,695 Total assets $ 33,535 $ 31,797 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and other current liabilities $ 3,048 $ 2,853 Long-term debt due within one year 403 473 Total current liabilities 3,451 3,326 Long-term debt and commercial paper 7,820 6,912 Deferred income taxes 8,433 8,298 Casualty and environmental liabilities 842 830 Pension and retiree health and welfare liability 608 604 Employee separation costs 80 86 Other liabilities 1,422 1,213 Total liabilities 22,656 21,269 Commitments and contingencies (see Notes 2, 4 and 5) Stockholders’ equity: Common stock, $.01 par value, 600,000 shares authorized; 536,532 shares and 532,080 shares issued, respectively 5 5 Additional paid-in capital 7,294 6,990 Retained earnings 10,747 9,739 Treasury stock, at cost, 185,987 shares and 174,205 shares, respectively (6,911 ) (5,929 ) Accumulated other comprehensive loss (256 ) (277 ) Total stockholders’ equity 10,879 10,528 Total liabilities and stockholders’ equity $ 33,535 $ 31,797 aPrior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) NineMonths EndedSeptember 30, 2007 2006 (AsAdjusted)a OPERATING ACTIVITIES Net income $ 1,312 $ 1,370 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 953 875 Deferred income taxes 220 161 Employee separation costs paid (16 ) (23 ) Long-term casualty and environmental liabilities, net 26 (40 ) Other, net 138 66 Changes in current assets and liabilities: Accounts receivable, net (74 ) (117 ) Change in accounts receivable sales program (100 ) – Materials and supplies (30 ) (68 ) Other current assets (80 ) (6 ) Accounts payable and other current liabilities 116 148 Net cash provided by operating activities 2,465 2,366 INVESTING ACTIVITIES Capital expenditures (1,775 ) (1,549 ) Other, net (336 ) (296 ) Net cash used for investing activities (2,111 ) (1,845 ) FINANCING ACTIVITIES Net decrease in commercial paper and bank borrowings (202 ) (25 ) Proceeds from issuance of long-term debt 1,300 300 Payments on long-term debt (439 ) (152 ) Dividends paid (268 ) (220 ) Proceeds from stock options exercised 126 99 Purchase of BNSF common stock (964 ) (590 ) Excess tax benefits from equity compensation plans 105 80 Other, net (12 ) (4 ) Net cash used for financing activities (354 ) (512 ) Increasein cash and cash equivalents – 9 Cash and cash equivalents: Beginning of period 375 75 End of period $ 375 $ 84 SUPPLEMENTAL CASH FLOW INFORMATION Interest paid, net of amounts capitalized $ 364 $ 353 Income taxes paid, net of refunds $ 430 $ 586 Non-cash asset financing $ 167 $ 78 aPrior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Shares in thousands, dollars in millions, except per share data) (Unaudited) Common Shares Treasury Shares Common Stock and Paid–in Capital Retained Earnings Treasury Stock Accumu­lated Other Compre­hensive Loss Total Stock­holders’ Equity Balance at December 31, 2006, as adjusted 532,080 (174,205 ) $ 6,995 $ 9,739 b $ (5,929 ) $ (277 ) $ 10,528 b Adjustment for the adoption of FASB Interpretation No. (FIN) 48 – (13 ) – – (13 ) Common stock dividends, $0.82 per share – (291 ) – – (291 ) Restricted stock and stock options expense 55 – – – 55 Restricted stock activity and related tax benefit of $20 18 (12 ) 20 – – – 20 Exercise of stock options and related tax benefit of $85 4,434 (246 ) 229 – (18 ) – 211 Purchase of BNSF common stocka – (11,524 ) – – (964 ) – (964 ) Comprehensive income: Net income – 1,312 – – 1,312 Amortization of prior service costs and actuarial losses, net of tax expense of $10 – – – 15 15 Gain on derivative instruments and other items, net of tax expense of $4 – – – 6 6 Total comprehensive income 1,333 Balance atSeptember 30, 2007 536,532 (185,987 ) $ 7,299 $ 10,747 $ (6,911 ) $ (256 ) $ 10,879 aTotal-to-date share repurchases throughSeptember 30, 2007 under the Company’s share repurchase program, were 177 million shares at an average price of $37.29 per share, leaving 33 million shares available for repurchase out of the 210 million shares authorized. b Prior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 1 of the Consolidated Financial Statements for additional information. See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Accounting Policies and Interim Results The Consolidated Financial Statements should be read in conjunction with Burlington Northern Santa Fe Corporation’s Current Report on Form 8-K dated May 25, 2007, including the financial statements and notes thereto and Burlington Northern Santa Fe Corporation’s Annual Report on Form 10-K for the year ended December 31, 2006. Burlington Northern Santa Fe Corporation is a holding company that conducts no operating activities and owns no significant assets other than through its interests in its subsidiaries. The Consolidated Financial Statements include the accounts of Burlington Northern Santa Fe Corporation and its majority-owned subsidiaries, all of which are separate legal entities (collectively BNSF, Registrant or the Company). BNSF’s principal operating subsidiary is BNSF Railway Company (BNSF Railway). All significant intercompany accounts and transactions have been eliminated. BNSF was incorporated in Delaware on December 16, 1994. The results of operations for any interim period are not necessarily indicative of the results of operations to be expected for the entire year. In the opinion of management, the unaudited financial statements reflect all adjustments (consisting of only normal recurring adjustments, except as disclosed) necessary for a fair statement of BNSF’s consolidated financial position as ofSeptember 30, 2007, and the results of operations for the three andnine month periods endedSeptember 30, 2007 and 2006. Certain comparative prior period amounts in the Consolidated Financial Statements have been reclassified to conform to the current period presentation. These reclassifications had no effect on previously reported operating income ornet income except as discussed below. Adoption of New Accounting Pronouncements Planned Major Maintenance Activities Effective January 1, 2007, the Company transitioned to the deferral method of accounting for leased locomotive overhauls, which includes the refurbishment of the engine and related components. Previously, the Company used the accrue-in-advance method of accounting for these planned major maintenance activities; however, under FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities, issued in September 2006, this method is no longer allowed. This change was applied retrospectively for all periods presented. Accordingly, BNSF has eliminated the asset and liability recorded from the accrue-in-advance methodology and established an asset for overhauls that have been performed. This asset will be amortized to expense using the straight-line method until the next overhaul is performed or the end of the lease, whichever comes first, typically between six and eight years. The effects of these adjustments were as follows (in millions): Consolidated Statement of Income Three Months EndedSeptember 30, 2006 As Reported Impact of Adjustment As Adjusted Depreciation and amortization $ 284 $ 12 $ 296 Materials and other 236 (13 ) 223 Total operating expenses 3,019 (1 ) 3,018 Operating income 920 1 921 Income before income taxes 785 1 786 Income tax expense 297 – 297 Net income $ 488 $ 1 $ 489 7 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) - (Continued) Consolidated Statement of Income NineMonths EndedSeptember 30, 2006 As Reported Impact of Adjustment As Adjusted Depreciation and amortization $ 840 $ 35 $ 875 Materials and other 695 (38 ) 657 Total operating expenses 8,528 (3 ) 8,525 Operating income 2,575 3 2,578 Income before income taxes 2,181 3 2,184 Income tax expense 813 1 814 Net income $ 1,368 $ 2 $ 1,370 Consolidated Balance Sheet December 31, 2006 As Reported Impact of Adjustment As Adjusted Property and equipment, net $ 27,676 $ 245 $ 27,921 Other assets 1,786 (91 ) 1,695 Total assets 31,643 154 31,797 Deferred income taxes 8,216 82 8,298 Other liabilities 1,273 (60 ) 1,213 Total liabilities 21,247 22 21,269 Retained earnings 9,607 132 9,739 Total stockholders’ equity 10,396 132 10,528 Total liabilities and stockholders’ equity $ 31,643 $ 154 $ 31,797 Consolidated Statement of Cash Flows NineMonths EndedSeptember 30, 2006 As Reported Impact of Adjustment As Adjusted Net income $ 1,368 $ 2 $ 1,370 Depreciation and amortization 840 35 875 Deferred income taxes 160 a 1 161 Operating activities other, net 49 a 17 66 Net cash provided by operating activities 2,311 55 2,366 Investing activities other, net (241 ) (55 ) (296 ) Net cash used for investing activities $ (1,790 ) $ (55 ) $ (1,845 ) a Comparative prior period amounts have been reclassified to conformto the current presentation The effects of the adjustments on years prior to fiscal 2006 resulted in an adjustment to increase stockholders’ equity as of January 1, 2006 by $130 million. 8 Table of Contents BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) - (Continued) Uncertain Tax Positions In June 2006, the FASB issued FIN 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109, Accounting for Income Taxes.This interpretation addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. Under FIN 48, the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement. FIN 48 also provides guidance on derecognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures. The Company adopted the provisions of FIN 48 on January 1, 2007. As a result of the implementation of FIN 48, the Company recorded an $83 million increase in the liability for unrecognized tax benefits, which is offset by a reduction of the deferred tax liability of $70 million, resulting in a decrease to the January 1, 2007, retained earnings balance of $13 million (for additional information see Note 8 to the Consolidated Financial Statements).2.Hedging Activities The Company uses derivative financial instruments to hedge against increases in diesel fuel prices and interest rates as well as to convert a portion of its fixed-rate long-term debt to floating-rate debt. The Company does not hold or issue derivative financial instruments for trading or speculative purposes. The Company formally documents the relationship between the hedging instrument and the hedged item, as well as the risk management objective and strategy for the use of the hedging instrument. This documentation includes linking the derivatives that are designated as fair value or cash flow hedges to specific assets or liabilities on the balance sheet, commitments or forecasted transactions. The Company assesses at the time a derivative contract is entered into, and at least quarterly thereafter, whether the derivative item is effective in offsetting the changes in fair value or cash flows. Any change in fair value resulting from ineffectiveness, as defined by Statement of Financial Accounting Standards (SFAS) No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended, is recognized in current period earnings. For derivative instruments that are designated and qualify as cash flow hedges, the effective portion of the gain or loss on the derivative instrument is recorded in accumulated other comprehensive loss (AOCL) as a separate component of stockholders’ equity and reclassified into earnings in the period during which the hedge transaction affects earnings. Cash flows related to fuel and interest rate hedges are classified as operating activities in the Consolidated Statements of Cash Flows. BNSF monitors its hedging positions and credit ratings of its counterparties and does not anticipate any losses due to counterparty nonperformance. Fuel Fuel costs represented 25 percent and 24 percent of total operating expenses during the nine month periods ended September 30, 2007 and 2006, respectively. Due to the significance of diesel fuel expenses to the operations of BNSF and the historical volatility of fuel prices, the Company has entered into hedges to partially mitigate the risk of fluctuations in the price of its diesel fuel purchases. The fuel hedges include the use of derivatives that are accounted for as cash flow hedges. The hedging is intended to protect the Company’s operating margins and overall profitability from adverse fuel price changes by entering into fuel-hedge instruments based on management’s evaluation of current and expected diesel fuel price trends. However, to the extent the Company hedges portions of its fuel purchases, it may not realize the impact of decreases in fuel prices. Conversely, to the extent the Company does not hedge portions of its fuel purchases, it may be adversely affected by increases in fuel prices. Based on fuel consumption during the third quarter of 2007 and excluding the impact of the hedges, each one-cent increase in the price of fuel would result in approximately $14 million of additional fuel expense on an annual basis. However, any fuel price increase would be substantially offset by the Company’s fuel surcharge program. Total Fuel-Hedging Activities As of September 30, 2007, BNSF’s total fuel-hedging positions covered approximately 5 percent, 3 percent, 1 percent and less than 1 percent of estimated fuel purchases for the remainder of 2007, 2008, 2009 and 2010, respectively. Hedge positions are closely monitored to ensure that they will not exceed actual fuel requirements in any period. 9 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) - (Continued) Table of Contents The amounts recorded in the Consolidated Statements of Income for fuel-hedge transactions were as follows (in millions): Three Months Ended September30, Nine Months Ended September 30, 2007 2006 2007 2006 Hedge benefit $ – $ 77 $ 24 $ 304 Ineffective portion of open hedges 1 (1 ) 1 (1 ) Tax effect – (29 ) (9 ) (116 ) Hedge benefit, net of tax $ 1 $ 47 $ 16 $ 187 The amounts recorded in the Consolidated Balance Sheets for fuel-hedge transactions were as follows (in millions): September30, December 31, 2007 2006 Short-term fuel-hedging asset $ 11 $ 13 Long-term fuel-hedging asset 6 – Short-term fuel-hedging liability – (2 ) Ineffective portion of open hedges – 1 Tax effect (6 ) (4 ) Amount included in AOCL, net of tax $ 11 $ 8 Settled fuel-hedging contracts receivable $ – $ 37 BNSF measures the fair value of hedges from data provided by various external counterparties. To value a swap, the Company uses the forward commodity price for the period hedged. New York Mercantile Exchange (NYMEX) #2 Heating Oil (HO) Hedges As of September 30, 2007, BNSF had entered into fuel swap agreements utilizing NYMEX #2 HO. The hedge prices do not include taxes, transportation costs, certain other fuel handling costs and any differences that may occur between the prices of HO and the purchase price of BNSF’s diesel fuel. Over the twelve months ended September 30, 2007, the sum of all such costs averaged approximately 26 cents per gallon. No additional HO hedges were entered into during the first nine months of 2007. The following tables provide fuel-hedge data based on the quarter being hedged for all HO fuel hedges outstanding as of September 30, 2007. As of September 30, 2007, there were no HO hedge positions beyond the fourth quarter of 2007. Quarter Ending 2007 December 31, HO Swaps Gallons hedged (in millions) 18.90 Average swap price (per gallon) $ 2.17 Fair value (in millions) $ 1 West Texas Intermediate (WTI) Crude Oil Hedges In addition, BNSF enters into fuel swap agreements utilizing WTI crude oil. The hedge prices do not include taxes, transportation costs, certain other fuel handling costs and any differences which may occur between the prices of WTI and the purchase price of BNSF’s diesel fuel, including refining costs. Over the twelve months ended September 30, 2007, the sum of all such costs averaged approximately 56 cents per gallon. 10 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) - (Continued) Table of Contents During the first nine months of 2007, the Company entered into fuel swap agreements utilizing WTI to hedge the equivalent of approximately 1.5 million barrels of fuel with an average swap price of $64.24 per barrel. The following tables provide fuel-hedge data based on the quarter being hedged for all WTI fuel hedges outstanding as of September 30, 2007. Quarter Ending 2008 March 31, June 30, September 30, December 31, Total WTI Swaps Barrels hedged (in thousands) 290 260 230 230 1,010 Equivalent gallons hedged (in millions) 12.18 10.92 9.66 9.66 42.42 Average swap price (per barrel) $ 63.69 $ 63.77 $ 63.70 $ 63.70 $ 63.72 Fair value (in millions) $ 4 $ 3 $ 3 $ 3 $ 13 Quarter Ending 2009 March 31, June 30, September 30, December 31, Total WTI Swaps Barrels hedged (in thousands) 100 100 100 70 370 Equivalent gallons hedged (in millions) 4.20 4.20 4.20 2.94 15.54 Average swap price (per barrel) $ 65.10 $ 65.10 $ 65.10 $ 65.00 $ 65.08 Fair value (in millions) $ 1 $ 1 $ 1 $ <1 $ 3 Quarter Ending 2010 March 31, June 30, September 30, December 31, Total WTI Swaps Barrels hedged (in thousands) 70 – – – 70 Equivalent gallons hedged (in millions) 2.94 – – – 2.94 Average swap price (per barrel) $ 64.80 $ – $ – $ – $ 64.80 Fair value (in millions) $ <1 $ – $ – $ – $ <1 Interest Rate From time to time, the Company enters into various interest rate hedging transactions for the purpose of managing exposure to fluctuations in interest rates by establishing rates in anticipation of both future debt issuances and the refinancing of leveraged leases, as well as converting a portion of its fixed-rate long-term debt to floating-rate debt. The Company uses interest rate swaps and treasury locks as part of its interest rate risk management strategy. 11 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) - (Continued) Table of Contents Total Interest Rate Hedging Program All interest rate derivative transactions outstanding are reflected in the following table: September 30, 2007 Maturity Date 2007 2008 2009 2010 2011 Thereafter Total Fair Value Fair value hedges Fixed to variableswaps (in millions) $ – $ – $ 200 $ 250 $ – $ – $ 450 $ (3 ) Average fixed rate – % – % 6.13 % 7.13 % – % – % 6.68 % Average floating rate – % – % 6.17 % 8.57 % – % – % 7.50 % Cash flow hedges Treasury locks (in millions) $ – $ 50 $ – $ – $ – $ – $ 50 $ <1 Average rate – % 4.51 % – % – % – % – % 4.51 % BNSF’s measurement of the fair value of interest rate derivatives is based on estimates of the mid-market values for the transactions provided by the counterparties to these agreements. Fair Value Interest Rate Hedges The Company enters into interest rate swaps to convert fixed-rate long-term debt to floating-rate debt. These swaps are accounted for as fair value hedges under SFAS No. 133. These fair value hedges qualify for the short-cut method of recognition; therefore, no portion of these swaps is treated as ineffective. As of September 30, 2007, and December 31, 2006, BNSF had entered into seven and ten separate swaps, respectively, with an aggregate notional amount of $450 and $750 million, respectively, in which it pays an average floating rate, which fluctuates quarterly, based on the London Interbank Offered Rate (LIBOR). The average floating rate to be paid by BNSF as of September 30, 2007, was 7.50 percent, and the average fixed rate BNSF is to receive is 6.68 percent.The amounts recorded in the Consolidated Statements of Income, as an increase to or reduction of interest expense, for interest rate fair value hedge transactions were as follows (in millions): Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Hedgeloss $ (1 ) $ (1 ) $ (2 ) $ – Tax effect 1 – 1 – Hedge loss, net of tax $ – $ (1 ) $ (1 ) $ – The amounts recorded in the Consolidated Balance Sheets for interest rate fair value hedge transactions, which represent the fair value of open hedges, with a corresponding adjustment to debt or accrued interest, are as follows (in millions): September 30, December 31, 2007 2006 Long-term interest rate hedging asset $ 2 $ 2 Short-term interest rate hedging liability $ (1 ) $ – Long-term interest rate hedging liability $ (4 ) $ (8 ) 12 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) - (Continued) Table of Contents Cash Flow Interest Rate Hedges In anticipation of a future debt issuance, the Company entered into two treasury locks having an aggregate notional amount of $50 million to fix a portion of the rate for a future 10-year unsecured debt issuance.These treasury locks are expected to be unwound during 2008, and any gain or loss on these hedges will be amortized to interest expense over the life of the issued debt.These transactions are accounted for as cash flow hedges. In anticipation of a future refinancing of several leveraged leases, the Company had entered into six treasury locks having an aggregate notional amount of $147 million to fix the interest rate inherent in the operating lease payments. The treasury locks were terminated in May 2007 in connection with the refinancing of the leveraged leases, and the resulting $0.5 million gain on these hedges will be amortized to equipment rents over the remaining life of the leases. These transactions arealso accounted for as cash flow hedges. In anticipation of future debt issuances, the Company had entered into fourteen treasury locks having an aggregate notional amount of $450 million to fix a portion of the rate for a future 10-year unsecured debt issuance and a future 30-year unsecured debt issuance. The treasury locks were terminated in April 2007 in connection with the issuance of $650 million 10-year and $650 million 30-year unsecured debt. Upon termination, BNSF received $6 million from the counterparties, which will be amortized to interest expense over the life of the issued debt. These transactions are also accounted for as cash flow hedges. The amounts recorded in the Consolidated Balance Sheets for interest rate cash flow hedge transactions, which represent the fair value of open and closed hedges, were as follows (in millions): September 30, December 31, 2007 2006 Interest rate hedges asset - open hedges $ <1 $ – Unrecognized gain on closed hedges 20 15 Tax effect (8 ) (6 ) Unrecognized gainin AOCL, net of tax $ 12 $ 9 3.Accounts Receivable, Net BNSF Railway transfers a portion of its accounts receivable to Santa Fe Receivables Corporation (SFRC), a special purpose subsidiary. SFRC transfers an undivided interest in such receivables, with limited exceptions, to a master trust and causes the trust to issue an undivided interest in the receivables to investors (the A/R sales program). The undivided interests in the master trust may be in the form of certificates or purchased interests. BNSF Railway’s total capacity to sell undivided interests to investors under the A/R sales program was $700 million at September 30, 2007, which was comprised of two $350 million, 364-day accounts receivable facilities that mature in November 2007. The facilities are expected to be extended at least 364 days in November 2007.Outstanding undivided interests held by investors under the A/R sales program were $200 million and $300 million at September 30, 2007 and December 31, 2006, respectively. These receivables are excluded from accounts receivable by BNSF Railway in connection with the sale of undivided interests under the A/R sales program. The undivided interests were supported by $1,149 millionand $1,030 million at September 30, 2007 and December 31, 2006, respectively, of receivables transferred by SFRC to the master trust. When SFRC transfers these receivables to the master trust, it retains an undivided interest in the receivables sold, which is included in accounts receivable in the Company’s Consolidated Financial Statements. The interest that continues to be held by SFRC of $949 million and $730 million at September 30, 2007 and December 31, 2006, respectively, less an allowance for uncollectible accounts, reflected the total accounts receivable transferred by SFRC to the master trust less $200 million and $300 million at September 30, 2007 and December 31, 2006, respectively, of outstanding undivided interests held by investors. Due to a relatively short collection cycle, the fair value of the undivided interest transferred to investors in the A/R sales program approximated book value, and there was no gain or loss from the transaction. BNSF Railway retains the collection responsibility with respect to the accounts receivable. Proceeds from collections reinvested in the A/R sales program were approximately $12 billion for both the nine months ended September 30, 2007 and 2006, respectively. No servicing asset or liability has been recorded because the fees BNSF Railway receives for servicing the receivables approximate the related costs. SFRC’s costs of the sale of receivables are included in other expense, net and were $15 million and $17 million for the nine months ended September 30, 2007 and 2006, respectively. These costs fluctuate monthly with changes in prevailing interest rates and were based on weighted average interest rates of 5.6 percent and 5.2 percent in the nine months ended September 30, 2007 and 2006, respectively. These costs include interest, discounts associated with transferring the receivables under the A/R sales program to SFRC, program fees paid to banks, incidental commercial paper issuing costs and fees for unused commitment availability. 13 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) - (Continued) Table of Contents The amount of accounts receivable transferred by BNSF Railway to SFRC fluctuates based upon the availability of receivables and is directly affected by changing business volumes and credit risks, including dilution and delinquencies. In order for there to be an impact on the amount of receivables BNSF Railway could sell, the combined dilution and delinquency percentages would have to exceed an established threshold for the combined dilution and delinquency percentages. BNSF Railway has historically experienced very low levels of default or dilution and was well below the established rate at September 30, 2007. Based on the current levels, if dilution or delinquency percentages were to increase by one percentage point, there would be no impact to the amount of receivables BNSF Railway could sell. Receivables funded under the A/R sales program may not include amounts over 90 days past due or concentrations over certain limits with any one customer and certain other receivables. At September 30, 2007 and December 31, 2006, $13 million and $26 million, respectively, of accounts receivable were greater than 90 days old. BNSF Railway maintains an allowance for bill adjustments and uncollectible accounts based upon the expected collectibility of accounts receivable, including receivables transferred to the master trust. Credit losses are based on specific identification of uncollectible accounts and application of historical collection percentages by aging category. At September 30, 2007, and December 31, 2006, $30 million and $36 million, respectively of such allowances had been recorded, of which $30 million and $34 million, respectively, had been recorded as a reduction to accounts receivable, net. The remaining $2 million at December 31, 2006, had been recorded in accounts payable and other current liabilities because it relates to the outstanding undivided interests held by investors. During the nine months ended September 30, 2007 and 2006, $3 million and $6 million, respectively, of accounts receivable were written off. The investors in the master trust have no recourse to BNSF Railway's other assets except for customary warranty and indemnity claims. Creditors of BNSF Railway have no recourse to the assets of the master trust or SFRC unless and until all claims of their respective creditors have been paid. The A/R sales program includes provisions that, if triggered, allow the investors participating in this program, at their option, to cancel the program. At September 30, 2007, BNSF Railway was in compliance with these provisions. 4.Debt Revolving Credit Facility and Commercial Paper As of September 30, 2007, the Company had borrowing capacity of up to $1.2 billion under its long-term bank credit facility, which expires in September 2011. Annual facility fees are currently 0.08 percent for the facility. The rate is subject to change based upon changes in BNSF’s senior unsecured debt ratings. Borrowing rates are based upon: (i) LIBOR plus a spread determined by BNSF’s senior unsecured debt ratings; (ii) money market rates offered at the option of the lenders; or (iii) an alternate base rate. BNSF must maintain compliance with certain financial covenants under its revolving credit agreement. At September 30, 2007, the Company was in compliance with these covenants. At September 30, 2007, there were no bank borrowings against the revolving credit agreement. BNSF issues commercial paper from time to time that is supported by the bank revolving credit agreement. Outstanding commercial paper balances reduce the amount of borrowings available under this agreement. The maturity value of commercial paper as of September 30, 2007, of $751 million, reduced the total capacity available under the revolving credit agreement to $449 million. Commercial paper outstanding included $102 million issued to a consolidated subsidiary of BNSF that was eliminated upon consolidation. Consolidated commercial paper outstanding, which had a maturity value of $649 million, was classified as long-term debt on the Company’s Consolidated Balance Sheets. 14 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) - (Continued) Table of ContentsNotes and Debentures In February 2007, the Board of Directors (the Board) authorized an additional $1.4 billion of debt securities that may be issued pursuant to a debt shelf registration statement that has been filed with the Securities and Exchange Commission (SEC), for a total of $2.1 billion of debt securities authorized to be issued. In April 2007, BNSF issued $650 million of 5.65 percent debentures and $650 million of 6.15 percent debentures due May 1, 2017 and May 1, 2037, respectively. The net proceeds from the sale of the debentures are being used for general corporate purposes including, but not limited to, working capital, capital expenditures, funding the maturity of debt which matures in 2007, the repayment of commercial paper and the repurchase of common stock. The issuance of these debentures reduced the amount of debt authorized to be issued by the Board through its registration statement to $800 million. Guarantees Debt and other obligations of non-consolidated entities guaranteed by the Company as of September 30, 2007, were as follows (dollars in millions): Guarantees BNSF Ownership Percentage Principal Amount Guaranteed Maximum Future Payments Maximum Recourse Amounta Remaining Term (in years) Capitalized Obligations Kinder Morgan Energy Partners, L.P. 0.5% $ 190 $ 190 $ – Termination of Ownership $ – Kansas City Terminal Intermodal Transportation Corporation 0.0% $ 56 $ 81 $ 81 11 $ 31 b Westside Intermodal Transportation Corporation 0.0% $ 40 $ 63 $ – 16 $ 34 b The Unified Government of Wyandotte County/Kansas City, Kansas 0.0% $ 13 $ 19 $ – 16 $ 11 b Chevron Phillips Chemical Company, LP 0.0% N/A d N/A d N/A d 10 $ 14 c Various lessors (Residual value guarantees) 0.0% N/A $ 271 $ 271 Various $ 68 c All other 0.0% $ 6 $ 7 $ 3 Various $ – a Reflects the maximum amount the Company could recover from a third party other than the counterparty. b Reflects capitalized obligations that are recorded on the Company’s Consolidated Balance Sheets. c Reflects FIN 45, Guarantor’s Accounting and Disclosure Requirements for Guarantees, asset and corresponding liability for the fair value of these residual value guarantees. dThere is no cap to the liability that can be sought from BNSF for BNSF’s negligence orthe negligence of the indemnified party.However, BNSF could receive reimbursement from certain insurance policies if the liability exceeds a certain amount. Kinder Morgan Energy Partners, L.P. Santa Fe Pacific Pipelines, Inc., an indirect, wholly-owned subsidiary of BNSF Railway, has a guarantee in connection with its remaining special limited partnership interest in Santa Fe Pacific Pipelines Partners, L.P. (SFPP), a subsidiary of Kinder Morgan Energy Partners, L.P., to be paid only upon default by the partnership. All obligations with respect to the guarantee will cease upon termination of ownership rights, which would occur upon a put notice issued by BNSF or the exercise of the call rights by the general partners of SFPP. 15 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) - (Continued) Table of Contents Kansas City Terminal Intermodal Transportation Corporation BNSF Railway and another major railroad jointly and severally guarantee $56 million of debt of Kansas City Terminal Intermodal Transportation Corporation, the proceeds of which were used to finance construction of a double track grade separation bridge in Kansas City, Missouri, which is operated and used by Kansas City Terminal Railway Company (KCTRC). BNSF Railway has a 25 percent ownership in KCTRC, accounts for its interest using the equity method of accounting and would be required to fund a portion of the remaining obligation upon default by the original debtor. Westside Intermodal Transportation Corporation and The Unified Government of Wyandotte County/Kansas City, Kansas BNSF Railway has outstanding guarantees of $53 million of debt, the proceeds of which were used to finance construction of a bridge that connects BNSF Railway’s Argentine Yard in Kansas City, Kansas, with the KCTRC mainline tracks in Kansas City, Missouri. The bridge is operated by KCTRC, and payments related to BNSF Railway’s guarantee of this obligation would only be called for upon default by the original debtor. Chevron Phillips Chemical Company, LP In the third quarter of 2007, BNSF Railway entered into an indemnity agreement with Chevron Phillips Chemical Company, LP (Chevron Phillips), granting certain rights of indemnity from BNSF Railway, in order to facilitate access to a new storage facility. Under certain circumstances, payment under this obligation may be required in the event Chevron Phillips were to incur certain liabilities or other incremental costs resulting from trackage access. Residual Value Guarantees (RVG) In the normal course of business, the Company enters into leases in which it guarantees the residual value of certain leased equipment. Some of these leases have renewal or purchase options, or both, that the Company may exercise at the end of the lease term. If the Company elects not to exercise these options, it may be required to pay the lessor an amount not exceeding the RVG. The amount of any payment is contingent upon the actual residual value of the leased equipment. Some of these leases also require the lessor to pay the Company any surplus if the actual residual value of the leased equipment is over the RVG. These guarantees will expire between 2007 and 2011. The maximum future payments, as disclosed in the Guarantees table above, represent the undiscounted maximum amount that the Company could be required to pay in the event the Company did not exercise its renewal option and the fair market value of the equipment had significantly declined. BNSF does not anticipate such a large reduction in the fair market value of the leased equipment. As of September 30, 2007, the Company had recorded a $68 million asset and corresponding liability for the fair value of the RVG. All Other As of September 30, 2007, BNSF guaranteed $6 million of other debt and leases. BNSF holds a performance bond and has the option to sub-lease property to recover up to $3 million of the $6 million of guarantees. These guarantees expire between 2007 and 2013. Other than as discussed above, there is no collateral held by a third party that the Company could obtain and liquidate to recover any amounts paid under the above guarantees. Other than as discussed above, none of the guarantees are recorded in the Consolidated Financial Statements of the Company. The Company does not expect performance under these guarantees to have a material effect on the Company in the foreseeable future. Indemnities In the ordinary course of business, BNSF enters into agreements with third parties that include indemnification clauses. In general, these clauses are customary for the types of agreements in which they are included. At times, these clauses may involve indemnification for the acts of the Company, its employees and agents, indemnification for another party’s acts, indemnification for future events, indemnification based upon a certain standard of performance, indemnification for liabilities arising out of the Company’s use of leased equipment or other property, or other types of indemnification. Due to the uncertainty of whether events which would trigger the indemnification obligations would ever occur, the Company does not believe that these indemnity agreements will have a material adverse effect on the Company’s results of operations, financial position or liquidity. Additionally, the Company believes that, due to lack of historical payment experience, the fair value of indemnities cannot be estimated with any amount of certainty and that the fair value of any such amount would be immaterial to the Consolidated Financial Statements. Agreements that contain unique circumstances, particularly agreements that contain guarantees that indemnify another party’s acts are disclosed separately if appropriate.Unless separately disclosed above, no fair value liability related to indemnities has been recorded in the Consolidated Financial Statements. 16 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) - (Continued) Table of Contents Capital Lease In October 2007, BNSF entered into a 20-year capital lease to finance approximately $225 million of locomotives and freight cars. 5. Commitments and Contingencies Personal Injury Personal injury claims, including asbestos claims and employee work-related injuries and third-party injuries (collectively, other personal injury), are a significant expense for the railroad industry. Personal injury claims by BNSF Railway employees are subject to the provisions of the Federal Employers’ Liability Act (FELA) rather than state workers’ compensation laws. FELA’s system of requiring the finding of fault, coupled with unscheduled awards and reliance on the jury system, contributed to increased expenses in past years. Other proceedings include claims by non-employees for punitive as well as compensatory damages. A few proceedings purport to be class actions. The variability present in settling these claims, including non-employee personal injury and matters in which punitive damages are alleged, could result in increased expenses in future years. BNSF has implemented a number of safety programs designed to reduce the number of personal injuries as well as the associated claims and personal injury expense. BNSF records a liability for personal injury claims when the expected loss is both probable and reasonably estimable. The liability and ultimate expense projections are estimated using standard actuarial methodologies. Liabilities recorded for unasserted personal injury claims are based on information currently available. Due to the inherent uncertainty involved in projecting future events such as the number of claims filed each year, developments in judicial and legislative standards and the average costs to settle projected claims, actual costs may differ from amounts recorded. Expense accruals and any required adjustments are classified as materials and other in the Consolidated Statements of Income. Asbestos The Company is party to a number of personal injury claims by employees and non-employees who may have been exposed to asbestos. The heaviest exposure for BNSF employees was due to work conducted in and around the use of steam locomotive engines that were phased out between the years of 1950 and 1967. However, other types of exposures, including exposure from locomotive component parts and building materials, continued after 1967 until they were substantially eliminated at BNSF by 1985. BNSF uses a third party with extensive experience in performing asbestos studies to assist in assessing its unasserted liability exposure on an annual basis. These studies are conducted during the third quarter. BNSF determines its asbestos liability by estimating its exposed population, the number of claims likely to be filed, the number of claims that will likely require payment, and the estimated cost per claim.Estimated filing and dismissal rates and average cost per claim are determined utilizing recent claim data and trends. During the third quarter of 2007 and 2006, the Company analyzed recent filing and payment trends to ensure the assumptions used by BNSF to estimate its future asbestos liability were reasonable.In 2006, management recorded no additional expense.In 2007, management recorded a decrease in expense of $17 million due to a statistically significant reduction in filing rate experience for non-malignant claims.The Company plans to update its study again in the third quarter of 2008. Throughout the year, BNSF monitors actual experience against the number of forecasted claims and expected claim payments and will record adjustments to the Company’s estimates as necessary. 17 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) - (Continued) Table of Contents The following table summarizes the activity in the Company’s accrued obligations for both asserted and unasserted asbestos matters (in millions): Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Beginning balance $ 297 $ 318 $ 306 $ 326 Accruals (17 ) – (17 ) – Payments (5 ) (4 ) (14 ) (12 ) Ending balance at September 30, $ 275 $ 314 $ 275 $ 314 Of the September 30, 2007 obligation, $227 million was related to unasserted claims while $48 million was related to asserted claims. At September 30, 2007, $17 million was included in current liabilities. The recorded liability was not discounted. In addition, defense and processing costs, which are recorded on an as-reported basis, were not included in the recorded liability. The Company is presently self-insured for asbestos-related claims.
